EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-8, filed 2022.01.25, with respect to the rejection of claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. The drawing objection is withdrawn.

Drawings
The amended drawings received on 2022.01.25 are acceptable.

Allowable Subject Matter
Claims 1, 3-8, 10-14 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1, 3-8, 10-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The prior art does not teach or fairly suggest the claims as amended. Specifically, the prior art does not teach or fairly suggest an iris diaphragm mechanism comprising multiple lamellae, a rotatably mounted adjusting ring, and a multiplicity of permanent magnets disposed on the adjusting ring, the iris diaphragm mechanism arranged upstream of the compressor wheel and adjustable by the adjusting ring found in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner's Amendment
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Paola Abi-Nader on 2022.02.01. The application has been amended as follows: 

	1. (Currently Amended) A compressor for a supercharging device of an internal combustion engine, the compressor comprising: 
	a compressor wheel arranged rotationally conjointly on a rotor shaft [[of a rotor]]; 
	an air supply channel for conducting an air mass flow to the compressor wheel; 
	an iris diaphragm mechanism comprising multiple lamellae, a rotatably mounted adjusting ring, and a multiplicity of permanent magnets disposed on the adjusting ring, 
	an actuator for rotating the adjusting ring; and 
	a compressor housing; 
	wherein the adjusting ring forms an integral constituent part of the actuator and is formed as [[the]] a torque generating electric motor rotor[[,]] which surrounds the air supply channel[[, of an electric motor]].

2. (Cancelled) [[

3. (Previously presented) The compressor as claimed in claim 1, wherein the multiplicity of permanent magnets are arranged around a circumference of the adjusting ring.  

4. (Original) The compressor as claimed in claim 1, further comprising a multiplicity of coils of the electric motor positioned on the inside of the compressor housing around the circumference thereof.  

5. (Original) The compressor as claimed in claim 1, wherein the adjusting ring, the iris diaphragm mechanism and the compressor wheel are arranged in series in a flow direction of the air supply channel.  

6. (Original) The compressor as claimed in claim 1, wherein the adjusting ring drives each lamella of the iris diaphragm mechanism synchronously.  

7. (Original) The compressor as claimed in claim 1, wherein the adjusting ring directly drives only a main lamella of the iris diaphragm mechanism.

8. (Currently Amended) A supercharging device for an internal combustion engine, the supercharging device comprising: a compressor including: 
	a compressor wheel arranged rotationally conjointly on a rotor shaft [[of a rotor]]; 
	an air supply channel for conducting an air mass flow to the compressor wheel; 
	an iris diaphragm mechanism comprising multiple lamellae, a rotatably mounted adjusting ring, and a multiplicity of permanent magnets disposed on the adjusting ring, the iris diaphragm mechanism arranged upstream of the compressor wheel and adjustable by the adjusting ring, for closing and opening a diaphragm opening, such that variable setting of a flow cross section for the air mass flow for incident flow on the compressor wheel is possible; 

	wherein the adjusting ring forms an integral constituent part of the actuator and is formed as [[the]] a torque generating electric motor rotor[[,]] which surrounds the air supply channel[[

9. (Cancelled) [[

10. (Previously presented) The supercharging device as claimed in claim 8, wherein the multiplicity of permanent magnets are arranged around  a circumference of the adjusting ring.  

11. (Original) The supercharging device as claimed in claim 8, further comprising a multiplicity of coils of the electric motor positioned on the inside of the compressor housing around the circumference thereof.  

12. (Original) The supercharging device as claimed in claim 8, wherein the adjusting ring, the iris diaphragm mechanism and the compressor wheel are arranged in series in a flow direction of the air supply channel.  

13. (Original) The supercharging device as claimed in claim 8, wherein the adjusting ring drives each lamella of the iris diaphragm mechanism synchronously.  

14. (Original) The supercharging device as claimed in claim 8, wherein the adjusting ring directly drives only a main lamella of the iris diaphragm mechanism.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/4/2022